Citation Nr: 9901224	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty form September 1966 to 
September 1968.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In statements dated in November 1996 and also attached to his 
April 1997 VA Form-9 Appeal to the Board of Veterans Appeals 
the appellant has identified relevant existing records 
located at two VA Medical Centers.  The RO has a duty to 
attempt to obtain these records.

The appellant has furnished records of a 1996 audiology 
examination by Dr. Bhansali as well as a follow-on letter, 
wherein the doctor has suggested that the current hearing 
loss disability is related to noise exposure.  It is entirely 
unclear to the Board whether the opinion relates to noise 
exposure in service or whether that relationship is based on 
patient history alone.

The examiner at the December 1996 VA audiology examination 
did not comment on any relationship, however, did recommend 
hearing aid evaluation when service connection is 
established.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the appellant to 
furnish the approximate dates of the 
treatment that he received at the VA 
Medical Centers in St. Albans, New York 
and Northport, Long Island.  The RO 
should then request all available 
treatment records pertaining to the 
appellant from the VA Medical Center in 
St. Albans and/or 7th Avenue, New York, 
and from the VA Medical Center in 
Northport.  All pieces of correspondence 
pertaining to this request as well the 
appellants response should be made part 
of the claims folder. All records 
obtained whether inpatient or outpatient 
are to be associated with the claims 
folder.

2.  Thereafter, the RO should refer the 
entire claims folder, including the 
statement of the appellants private 
audiologist, Dr. Bhansali, to the 
audiologist who conducted the VA 
audiological examination in December 
1996.  The audiologist must be requested 
to review the service and post service 
medical records on file, including the 
opinion of Dr. Bhansali, and based on the 
medical records, express opinions on the 
following questions: (1) whether there is 
medical evidence establishing the 
presence of hearing loss in service or 
during the first year after the 
appellants discharged from service; (2) 
whether the appellants hearing loss is 
attributable to acoustic trauma, the 
aging process, or any other factors; and 
based on all the medical records on file 
(3) what is the approximate date of onset 
of the appellants hearing loss.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional tests are 
deemed necessary, they should be 
conducted.  If the audiologist who 
conducted the 1996 examination is no 
longer employed by the VA, another 
examination should be scheduled and the 
examiner must be asked to provide the 
aforementioned opinions.  The examiner 
must provide a comprehensive report 
containing complete rationale for all the 
opinions expressed.  The claims folder 
must be made available to the specialist 
for review purposes prior to the 
examination and the entry of the opinions 
requested.

3.  The appellant is hereby advised of 
the provisions set forth at 38 C.F.R. 
§ 3.655(b) regarding his obligation to 
cooperate in the development of his 
claim, including the consequences of his 
failure to report for any scheduled VA 
examination.  

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
adequate responses to the specific 
opinions requested are not provided, it 
is incumbent upon the rating board to 
return the report to the examiner. 38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  The appellant is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992);  Booth v. 
Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

Thereafter, if the decision with respect to the claim on 
appeal remain adverse to the appellant, he and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto.  Then, the claims 
folder should be returned to the Board for further appellate 
consideration.  The appellant need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
